Citation Nr: 0426286	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for status post tibial 
plateau fracture, claimed as a left knee disorder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1974 to 
May 1985.  He subsequently was in the Army Reserve and served 
a tour of active duty from June 1991 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for hepatitis C.  The same rating decision 
assigned a 100 percent disability rating to appellant's 
service-connected left knee disability under 38 C.F.R. 
§ 4.30, effective March 2001, and a schedular 20 percent 
rating effective May 2001.

This claim was remanded to RO in December 2003 for the 
purpose of scheduling appellant to testify before the Board 
in a video conference.  Appellant testified before the 
undersigned Veterans Law Judge in a video conference hearing 
in June 2004, and a transcript of that testimony has been 
associated with the file.  The file has now been returned to 
the Board for appellate review.

The issue of evaluation of a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will advise you if any further action 
is required on your part.




FINDINGS OF FACT

1.  Competent medical evidence shows that appellant has the 
hepatitis C antibodies, but does not show that appellant 
currently has any active symptoms of hepatitis C or has 
chronic residuals disability from hepatitis C.

2.  There is no competent evidence showing that appellant 
acquired the hepatitis C virus during his military service.

3.  There is no competent evidence in the file showing 
diagnosis for hepatitis C earlier than March 2003, ten years 
after appellant's discharge from military service.


CONCLUSION OF LAW

Hepatitis C or residuals therefrom were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection for hepatitis C was received in December 
2000.  RO sent appellant a VCAA duty-to-assist letter in 
March 2001 and a specific hepatitis C duty-to-assist letter 
in June 2001, both prior to the rating decision in November 
2001 that denied the claim. Neither of these two duty-to-
assist letters satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.   The VCAA duty-to-
assist letters of March 2001 and June 2001, the original 
rating decision of November 2001, the Statement of the Case 
(SOC) in August 2002, and the Supplemental Statement of the 
Case (SSOC) in April 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  
Finally, the Board notes that appellant had a video hearing 
before the Board in June 2004, during which the Chairman 
specifically invited appellant to identify any additional 
information or evidence that would be relevant to 
adjudication of his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

In this case, RO obtained appellant's service medical records 
and VAMC treatment records; appellant specifically stated 
that there are no private treatment records to be pursued.   
As noted above, appellant was afforded a video hearing before 
the Board in which to make arguments and present evidence in 
support of his claim.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Partial service medical records are on file from appellant's 
first period of active duty (September 1974 to May 1985).  
Enlistment and separation physical examination reports are 
not on file.  Appellant underwent a periodic physical 
examination in November 1978 that showed no indication of 
hepatitis and no indication of tattoos at that time.  
Appellant underwent bilateral myringotomies in May 1978, a 
right single mastoidectomy in July 1981, and a tonsillectomy 
in September 1982; these are appellant's only surgeries of 
record during this period of active service.  Appellant 
sustained a tibial plateau fracture in May 1982, but there is 
no indication that the fracture required surgery.  Appellant 
was treated as an inpatient in February 1984 for acute 
cholecystitis, apparently without surgery; the hospital 
discharge diagnosis was enlarged right lobe of the liver. 

Appellant's received an Army Reserve retention physical 
examination in August 1986; he was not on active duty at the 
time.  The examination report noted appellant's serology 
laboratory report as negative, but showed the presence of 
three tattoos on the left arm.  

Medical records are on file from appellant's second tour of 
active duty (June 1991 to September 1992).  A physical 
examination report of June 1992 is negative for hepatitis but 
notes the presence of three tattoos on the left arm, and 
appellant's self-reported Report of Medical History denies 
any history of hepatitis.   There is no separation physical 
examination on file for this period of active service.

Appellant received an initial VA medical examination in 
November 1992.  Appellant's only self-reported medical 
problems were hypertension and high-frequency hearing loss.  
There is no notation of symptoms associated with hepatitis.  
There is no indication that laboratory samples were taken in 
conjunction with this examination.

A U.S. Army laboratory report taken early in 1995 reveals 
that a hepatitis profile was negative.  The veteran had left 
knee surgery at a VA facility in June 1995.  There is no 
recorded history of hepatitis at that time, and there is no 
indication in the surgical records that there was hepatitis 
present.

A VA clinical note of September 1996 shows that appellant had 
a current medical history of hypertension, degenerative joint 
disease, and colonic polyp; there is no mention that 
appellant had yet been identified with the hepatitis C (HCV) 
antibody.

VA Primary Care Clinic (PCC) notes dated March 2000 show that 
appellant's current problem list consisted of: otitis media, 
dysfunctional Eustachian tube, allergic rhinitis, 
hypertension, edema, and otalgia; hepatitis was not listed as 
an identified medical problem.

A VA Infection Control note in April 2000 shows that a 
positive antibody lab result was received for appellant, and 
that appellant's PCC was notified thereof.  This is the first 
clinical indication of hepatitis in the record.  From this 
point forward, "hepatitis C antibody" is added to 
appellant's VA Computerized Problem List. 

Appellant submitted a claim for service connection for HCV in 
December 2000.  The claim asserts that appellant was 
diagnosed with hepatitis on his return from Saudi Arabia, but 
that VA had never evaluated him for the condition.

Appellant submitted an Authorization to Release Information 
in support of this claim in March 2001.  Appellant noted 
thereon that he had not been treated for hepatitis at a 
military hospital, but rather that the condition was 
discovered at the VA Medical Center.

Appellant submitted a Statement in Support of Claim in March 
2001 asserting that the American Red Cross rejected him as a 
blood donor after he returned from Saudi Arabia, which led to 
the discovery of the HCV antibody.    

Appellant underwent a hepatitis evaluation at the VA Medical 
Center in June 2001.  Appellant stated that he had been 
diagnosed with hepatitis in 1992.  Appellant was noted as 
asymptomatic, with no sign of weakness, dizziness, or 
tiredness.  Appellant was noted as having tattoos.  Appellant 
was noted as having had numerous surgeries but could not 
remember if he had ever had blood transfusions.  Appellant 
denied drug use but admitted sexual promiscuity.  Appellant 
was noted as asymptomatic and scheduled for reexamination in 
six months.

RO issued a rating decision in November 2001 denying service 
connection for hepatitis.  The rating decision asserts that 
appellant's only documented positive risk factor for HCV is 
the presence of tattoos, and there is no evidence showing 
that appellant received the tattoos while on active duty.  
The rating decision also notes that appellant is 
asymptomatic.
  
Appellant submitted a Statement in Support of Claim in August 
2002 asserting that he received his tattoos during service in 
1981.

Appellant underwent a VA Gastrointestinal Clinic evaluation 
for hepatitis in February 2002.  Appellant attributed the 
hepatitis to tattoos received while in the military.  
Appellant denied having ever had blood transfusions or having 
been sexually promiscuous.  Appellant was noted as being 
asymptomatic.

Appellant had a VA Gastrointestinal-Hepatological 
consultation in March 2003.  Appellant was noted to have HCV 
(by patient care report) and negative antibodies for 
hepatitis A (HAV) and hepatitis B (HBV).  Liver function 
tests were normal.  The only positive risk factor for 
hepatitis was noted as tattoos, reportedly dating from Fort 
Bliss in 1982.  

Appellant testified in a video conference hearing in June 
2004.  Appellant testified that he was treated for a liver 
condition in Italy in 1984, but nobody knew about hepatitis 
then and he was discharged from the hospital without a 
specific diagnosis (Transcript, pg. 4).  Hepatitis was not 
discovered until appellant returned from Saudi Arabia, and 
may in fact have been incurred due to his service removing 
Saudi Arabian equipment (Transcript, pg. 4).  Appellant 
remembers that he had a physical examination when he 
reentered active duty in 1991 (Transcript, pg. 5).  Appellant 
does not remember that HCV was ever noted in his service 
medical record (Transcript, pg. 5).  Appellant was first 
identified with HCV while he was being outprocessed from 
active duty in 1993 (Transcript, pg. 5-6).  Appellant 
reported the diagnosis of HCV to VA immediately after his 
discharge, not later than December 1993, and VA confirmed the 
diagnosis after conducting several tests (Transcript, pg. 
15).  

Appellant testified that he received his tattoos in 1982, 
prior to the onset of his liver problems in 1984 (Transcript, 
pg. 7-8).  The military initially suspected that the enlarged 
liver could be due to drug or alcohol abuse, but subsequent 
tests showed that was not the case.  (Transcript, pg. 12-13). 

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, there is medical evidence that 
appellant currently has HCV antibodies, but there is no 
medical evidence that appellant currently has disabling 
symptoms of the disease.  In fact, every VA medical note in 
regard to appellant's HCV specifically states that appellant 
is asymptomatic.  That a condition or injury arguably 
occurred in service, alone, is not enough; there must be a 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The term 
"disability" as used for VA purposes refers to an 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In 
the absence of a proof of present disability there can be no 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There being no medical evidence on file that appellant has a 
current disability resulting from his HCV, the Board finds 
that the first part of the Hickson analysis is not satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records from both periods of active duty show no diagnosis or 
treatment for hepatitis.  There is one hepatological item of 
note, i.e., that appellant was treated for cholecystitis, a 
gall bladder condition, in February 1984, and was discharged 
with a diagnosis of enlarge right lobe of the liver.  The 
service records show no blood transfusion, high-risk sexual 
activity, IV drug use, or other activity during service that 
is recognized as constituting a high risk of HCV infection 
(tattoos are discussed separately below).  The separation 
physicals and Reports of Medical History are silent in regard 
to symptoms of hepatitis during service.  The Board 
accordingly finds that the second part of the Hickson 
analysis is not satisfied.

Tattoos are recognized as a risk factor for HCV.  The only 
physical examination report from appellant's first tour of 
active duty dates from November 1978, and appellant 
demonstrably did not have any tattoos at that time.  
Appellant acquired a tattoo by 1985, prior to his second tour 
of active duty.  Appellant has testified that he received the 
tattoo in 1981, during his first tour of active duty, and 
there being no other documented risk factors for HCV 
appellant contends that the tattoo must be presumed to be the 
cause of the HCV infection.  However, the Board notes that 
there is no clinical indication that appellant had the HCV 
antibodies until March 2000.  Even if appellant arguably 
received his tattoos during active duty in 1981, it is 
improbable that appellant could been infected with the HCV 
virus in 1981 and that it remained undetected for 19 years 
years, particularly considering that appellant had a 
considerable number of medical treatments during that period, 
including surgeries that involved pre-operative workups.  
Specifically, studies in 1995 are negative.  The veteran 
claims he was diagnosed in 1992 or 1993, but there are no 
records that confirm that fact, and there is no clinical 
history of this reported finding throughout the years.  
Again, the first positive findings are in 2000.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  There being no medical evidence of a 
nexus between appellant's military service and his current 
hepatitis C, the Board finds that the third part of the 
Hickson analysis has not been satisfied.  There has been no 
competent opinion that the hepatitis findings currently made 
are in any way related to service or have been present but 
undetected since service.

Direct service connection requires that all three parts of 
the Hickson analysis be satisfied.  As noted above, the 
claimed disorder fails to satisfy any of the three parts 
(evidence of a current disability, evidence of a disease or 
injury in service, and evidence of nexus between the first 
two).

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There being no evidence that HCV manifested itself in 
service, the Board finds that service connection is not 
available as a chronic condition under 38 C.F.R. § 3.303(b) 
(2003).

Some chronic diseases are presumed to be service connected if 
their onset is shown within one year of discharge from 
service, even if not documented in service medical records.  
38 C.F.R. § 3.309 (2003).  Hepatitis is not a disease 
entitled to this presumption; also, there is no evidence of 
onset within one year of discharge.  Presumptive service 
connection under 38 C.F.R. § 3.309 accordingly does not 
apply.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for hepatitis C is denied.


REMAND

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

In developing the case, it is essential to obtain medical 
findings that are state in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Medical examinations for compensation and pension purposes, 
conducted without contemporaneous review of the claimant's 
claims file, are deficient for rating purposes.  Proscelle, 
supra, at 632. 

In this case, the Board finds that appellant must be afforded 
a new VA medical examination.  The most current VA medical 
examination of record is that of March 2002, and it is not 
complete for rating purposes because the examiner did not 
have access to the C-file and also failed to record any 
observations regarding important rating factors such as 
limitation of range of motion.  The previous VA medical 
examination of August 2001 is simply too old to be used for 
adjudicating this appeal.  The Board also notes that 
appellant underwent a knee arthroscopy and debridement in 
November 2002, so any rating examinations prior to that event 
are no longer probative of appellant's current disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  In order to comply with current 
legal interpretations, in pertinent 
part, the appellant should be advised 
to "give us all you've got" in regard 
to his claim.  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  38 C.F.R. § 3.159.

2.  Thereafter, appellant should be 
afforded a VA orthopedic examination of 
the left knee.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  The examination shall 
include all pertinent orthopedic 
findings.  The examiner should identify 
any and all pathology that is present, 
to include arthritic abnormality as 
verified by X-ray.  The examiner should 
record observed ranges of motion and 
other evidence required by the rating 
schedule, to include observations 
regarding pain, weakness, or 
fatigability.  

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for evaluation of a 
left knee disability.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
SSOC should include the new rating criteria and a discussion 
of their application to this claim.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



